DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-23 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6 and 20 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated  by Hu et al. (US Patent Application Publication 2020/0076131).
With respect to Claim 1:
Hu discloses a terminal assembly (FIG. 2, 2), comprising: 
a plurality of terminals (FIG. 3, 4) comprising a plurality of signal terminals (FIG. 2A, 4s) and a plurality of ground terminals (FIG. 2A, 4g) ([0004], lines 8-10), the plurality of signal terminals (4s) and the plurality of ground terminals (4g) being disposed at intervals (FIG. 2A, see notation), at least one signal terminal (4s) being disposed between two adjacent ground terminals (4g) (FIG. 2A, see notation); 
an insulating body (FIG. 2A, 20) disposed at the plurality of terminals (FIG. 2A; 4s, 4g ), one end (FIG. 2A, see notation) of each of the terminals (4) protruding from one side (FIG. 5, see notation) of the insulating body (20), the other end (FIG. 5, see notation) of each of the terminals (4) being exposed from the insulating body (20) ([0021], lines 8-12); 
a first electromagnetic shielding member (FIG. 3, 31 see notation), the first electromagnetic shielding member (FIG. 2A, 31) being disposed at one side (FIG. 2A, see notation) of the insulating body (FIG. 2A, 20) and being connected with the plurality of ground terminals (FIG. 2A, 4g) ([0021], lines ;19-30) and 
a second electromagnetic shielding member (FIG. 3, 32), the second electromagnetic shielding member (FIG. 2A, 32) being disposed at the other side (FIG. 2A, see notation) of the insulating body (FIG. 2A, 20) and being opposite to the first electromagnetic shielding member (FIG. 2A, 31), the second electromagnetic shielding member (FIG. 2A, 32) being connected with the plurality of ground terminals (4G) ([0021], lines ;19-30), the second electromagnetic shielding member (FIG. 2A, 32) comprising a plurality of ground elastic pieces (FIG. 3/5; 371, 372) disposed at intervals (FIG. 3, see notation) extending in a direction away from the insulating body (FIG. 5, 20 see notation).
[AltContent: connector][AltContent: connector][AltContent: textbox (4th buckling part)][AltContent: arrow][AltContent: textbox (connecting end part)][AltContent: textbox (2nd buckling part)][AltContent: textbox (1st buckling part)][AltContent: arrow][AltContent: textbox (contacting end part)][AltContent: textbox (2nd electronic shielding member)][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st electronic shielding member)][AltContent: arrow][AltContent: textbox (other side)][AltContent: arrow][AltContent: textbox (other end)][AltContent: arrow][AltContent: textbox (one end)][AltContent: arrow][AltContent: textbox (Terminal assembly)]
    PNG
    media_image1.png
    505
    730
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: textbox (angle)][AltContent: arrow][AltContent: arrow][AltContent: textbox (angle)][AltContent: textbox (other 
side)][AltContent: arc][AltContent: arrow][AltContent: textbox (one side)]
    PNG
    media_image2.png
    638
    541
    media_image2.png
    Greyscale

With respect to Claim 2: 
Hu discloses the terminal assembly (FIG. 2A, 2), wherein the second electromagnetic shielding member (FIG. 3, 32) comprises a shielding body (FIG. 3, 33); 
the plurality of ground elastic pieces (FIG. 3; 371, 372) are disposed at one end of the shielding body (FIG. 3, 33) at intervals (FIG. 3, see notation).
With respect to Claim 3: 
Hu discloses the terminal assembly (FIG. 2A, 2), wherein each of the ground elastic pieces (FIG. 5; 371, 372) is inclined to the shielding body (FIG. 5, 33); each of the ground elastic pieces (371, 372) and the shielding body (33) forms an angle (FIG. 5, see notation of angle between 33 and 372).
With respect to Claim 4: 
Hu discloses the terminal assembly (FIG. 2A, 2), wherein the angle (FIG. 5, see notation) is smaller than 90 degrees.
With respect to Claim 6: 
Hu discloses the terminal assembly (FIG. 2A, 2), wherein each of the signal terminals (4s) comprises a contacting end part (FIG. 4, 41) and a connecting end part (FIG. 4, 43); each of the ground terminals (4g) comprises a contacting end part (FIG. 4, 41) and a connecting end part (FIG. 4, 43); 
the contacting end part (FIG. 5, 41) protrudes from one side of the insulating body (FIG. 5, 20); the connecting end part (FIG. 5, 43) is exposed from the insulating body (FIG. 5, 20).
With respect to Claim 20: 
Hu discloses the terminal assembly (FIG. 2A, 2), wherein two opposite sides of the insulating body (FIG. 2A, 20) are respectively provided with a first buckling part (FIG. 2A, 222) and a second buckling part (FIG. 2A, 223); 
two opposite sides of the first electromagnetic shielding member (FIG. 2A/3, 31, see notation) are respectively provided with a third buckling part (FIG. 2A/3, see ); 
each of the third buckling parts (FIG. 2A, see notation) is buckled with the corresponding first buckling part (FIG. 2A, 233, see notation); 
two opposite sides of the second electromagnetic shielding member (FIG. 3, 32) are respectively provided with a fourth buckling parts (identical to 3rd buckling part, FIG. 3, 31 is mirror image of 32); 
each of the fourth buckling parts (FIG. 2A, see notation) is buckled with the corresponding second buckling part (FIG. 2A, see notation).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US Patent Application Publication 2020/0076131) in view of Liong et al. (US Patent Application Publication 2020/0212632).
With respect to Claim 5: 
Hu discloses the terminal assembly (FIG. 2A, 2). 
Hu does not expressly disclose wherein each of the ground elastic pieces corresponds to a gap between a ground terminal and a signal terminal adjacent to the ground terminal.
However, Liong teaches each of the ground elastic pieces (FIG. 12; 440, 443) corresponds to a gap (recess) (FIG. 10, 408) between a ground terminal (FIG. 10, G) and a signal terminal (FIG. 10, S) adjacent to the ground terminal (FIG. 10, G) ([0156] and [0157], lines 1-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hu with the teachings of Liong and provide each of the ground elastic pieces corresponds to a gap between a ground terminal and a signal terminal adjacent to the ground terminal so as “to reduce crosstalk between the two signal terminal pairs facing each other.” (Liong, [0024], lines 1-9).

Claim(s) 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US Patent Application Publication 2020/0076132) in view of Hu et al. (US Patent Application Publication 2020/0076131).
With respect to Claim 21:
Yang discloses an electrical connector (FIG. 1), comprising: 
a terminal assembly (FIG. 2; 31, 32) comprising: 
a plurality of terminals (FIG. 2; 312, 322) comprising a plurality of signal terminals (FIG. 3/4, 302) and a plurality of ground terminals (FIG. 3/4, 301), the plurality of signal terminals (302) and the plurality of ground terminals (301) being disposed at intervals  (FIG. 3; 301, 302), at least one signal terminal (FIG. 3, 302) being disposed between two adjacent ground terminals (FIG. 3, 301); 
an insulating body (FIG. 4; 311, 321) disposed at the plurality of terminals (FIG. 4; 301, 302), one end (FIG. 4, see notation) of each of the terminals (FIG. 4; 312, 322) protruding (FIG. 4, see notation) from one side (FIG. 4, see notation) of the insulating body (FIG. 4; 311, 321), the other end (FIG. 4, see notation) of each of the terminals (FIG. 4; 312, 322) being exposed from the insulating body (FIG. 4; 311, 321); 
a plurality of cables (FIG. 10, 4) electrically connected with one end of the plurality of terminals (FIG. 2; 312, 322) of the terminal assembly (FIG. 2; 31, 32) respectively; 
a housing (FIG. 2, 2) accommodating the terminal assembly (FIG. 2; 31, 32), one end (FIG. 2, see notation) of the plurality of terminals (FIG. 2, 312, 322) away from a plurality of ground elastic pieces protruding (FIG. 2, see notation) from the housing (FIG. 2, 2); the plurality of cables (FIG. 10, 4) protruding from one side of the housing (FIG. 10, 2); and 
a metal cover (FIG. 2, 10) disposed on the housing (FIG. 2, 2).
Yang does not expressly disclose a first electromagnetic shielding member, the first electromagnetic shielding member being disposed at one side of the insulating body and being connected with the plurality of ground terminals; and a second electromagnetic shielding member, the second electromagnetic shielding member being disposed at the other side of the insulating body and being opposite to the first electromagnetic shielding member, the second electromagnetic shielding member being connected with the plurality of ground terminals, the second electromagnetic shielding member comprising a plurality of ground elastic pieces disposed at intervals and extending in a direction away from the insulating body.
However, Hu teaches a first electromagnetic shielding member (FIG. 2A/3, 31 see notation), the first electromagnetic shielding member (31) being disposed at one side of the insulating body (20) and being connected with the plurality of ground terminals (4g) ([0021], lines ;19-30); and a second electromagnetic shielding member (FIG. 3, 32), the second electromagnetic shielding member (32) being disposed at the other side of the insulating body (20) and being opposite to the first electromagnetic shielding member (31), the second electromagnetic shielding member (32) being connected with the plurality of ground terminals ([0021], lines ;19-30), the second electromagnetic shielding member (FIG. 2A, 32) comprising a plurality of ground elastic pieces (FIG. 3/5; 371, 372) disposed at intervals (FIG. 3/5, see notation) extending in a direction away from the insulating body (FIG. 3/5, 20 see notation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hu with the teachings of Hu and provide a first electromagnetic shielding member, the first electromagnetic shielding member being disposed at one side of the insulating body and being connected with the plurality of ground terminals; and a second electromagnetic shielding member, the second electromagnetic shielding member being disposed at the other side of the insulating body and being opposite to the first electromagnetic shielding member, the second electromagnetic shielding member being connected with the plurality of ground terminals, the second electromagnetic shielding member comprising a plurality of ground elastic pieces disposed at intervals and extending in a direction away from the insulating body so as to provide a card edge connector with improved grounding members by having two end portions at a same end of the two grounding plates that are welded together so as to improve the retaining force of the grounding plates with the insulating base. One long portion of the grounding plate is wider than another short portion in a direction perpendicular to the first and second surface.” (Hu, [0003], lines 1-2 and [0025], lines 1-6).
With respect to Claim 22: 
Yang in view of Hu discloses the electrical connector, wherein the number of the terminal assemblies (Hu, FIG. 3, 21, 22) is two; the second electromagnetic shielding member (Hu, FIG. 2A, 32 see notation) of each of the terminal assemblies (Hu, FIG, 2A; 4, 21, 22) is connected with the first electromagnetic shielding member (Hu, FIG. 2A, 31 see notation) of an adjacent terminal assembly.

Allowable Subject Matter
Claims 7-19 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) and to include all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 7, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting the insulating body comprises a first surface and a second surface opposite to the first surface; the connecting end part of each of the signal terminals and the connecting end part of each of the ground terminals are exposed from the first surface; the connecting end part of each of the ground terminals is exposed from the second surface; the first electromagnetic shielding member is disposed on the first surface and is connected with the plurality of connecting end parts of the plurality of ground terminals exposed from the first surface; the second electromagnetic shielding member is disposed on the second surface and is connected with the plurality of connecting end parts of the plurality of ground terminals exposed from the second surface, as recited in claim 7, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER G LEIGH/Examiner, Art Unit 2831